DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Final Rejection
Claims 1 and 16-19 are pending.  Claim 1 is independent. Claims 2-15 and 20 are cancelled. 
Response to Amendment
The provisional rejection of claims 1 and 16-19 on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 14/183, 626 is maintained because rejections cannot be held in abeyance.
The rejection of claims 1 and 16-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somerville Roberts et al. (US 7,910,533) in view of Mizusawa et al. (US 6,265,191), Lant et al. (WO2007087257A2) and in light of KEGG or EBI database is maintained.
Response to Arguments

Applicant’s arguments filed 11/9/2020, with respect to claims 1 and 16-19 have been fully considered but are not persuasive. Applicant’s urge the amendment to claim 1 requiring the fabric softening active to be an ester quat overcomes the rejection of record.  In response, see the rejection below addressing Applicant’s amendment requiring a cationically charged ester quat fabric softening active that is a substrate for the lipid esterase in claim 1.  Specifically, Somerville Roberts et al. suggests cleaning with a composition comprising the claimed lipid esterase, cationically charged fabric 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somerville Roberts et al. (US 7,910,533) in view of Mizusawa et al. (US 6,265,191), Showell (WO 00/42151), Lant et al. (WO2007087257A2) in light of KEGG or EBI database.   
Somerville Roberts et al. teach routine washing of domestic laundry in washing machines (see col.13, ln.34-35) which method comprises step i) of contact with a suitable lipid esterase (see col.13,ln.47-52), specifically, the claimed specific mutations of claim 11.  The teaching that LIPOLASE lipase is a commercially available lipase variant with mutations T231R and N233R, if found in Sommerville-Roberts et al. in US 7,910,533 col.14, ln.21 which teaching encompasses the claimed step of; i) contacting a fabric with a lipid esterase.  
Regarding step ii, Somerville Roberts et al. teach the claimed alkyl ethoxylated sulphate anionic surfactant in col.4,ln.39.  And sodium bicarbonate is taught in col.15,ln.30.  Regarding the concentration of lipid esterase, Somerville Roberts et al. guide one of ordinary skill to optimize the concentration of lipase in an amount such that the composition has a lipase activity in the range of from 10 to 20,000 LU/g, and 
Regarding step iv) contacting the fabric with a cationically charged fabric softening active, wherein the cationically charged fabric softening active that is a substrate for the lipid esterase in claim 1 is an ester quat is suggested by the Somerville Roberts et al. reference teaching preferred cationic detersive surfactants are mono-C6-18 alkyl mono-hydroxyethyl di-methyl quaternary ammonium chlorides, more preferred are mono-C8-10 alkyl mono-hydroxyethyl di-methyl quaternary ammonium chloride, mono-C10-12 alkyl mono-hydroxyethyl di-methyl quaternary ammonium chloride and mono-C10 alkyl mono-hydroxyethyl di-methyl quaternary ammonium chloride.  See col.18,ln.2-7. Furthermore, col.5,ln.61 guides one of ordinary skill to include methyl ester sulfonate.  It is Examiner’s position that the prior art quats meet the broadly claimed category of ester quats of the amended claim 1.  
Regarding step v) contacting the fabric with a laundry detergent composition, wherein the laundry detergent composition comprises an anionic detersive surfactant, wherein the anionic detersive surfactant is present at the ratio of anionic surfactant to fabric on a weight to weight basis of from about 1 : 150 to about 1:500 is met by the Somerville Roberts et al. teaching their composition comprises from 0.1 to 10% by weight of the composition of alkoxylated anionic detersive surfactant.  See col.5,ln.5.   It is Examiner’s position that the anionic detersive surfactant weight % of 5% to 25% (see col.3,ln.50-col.5) taught by the prior art encompasses the broadly claimed anionic surfactant ratio to fabric.  Regarding claim 16, alkyl benzene sulfonates are taught in col.4,ln.4 and examples A-F in col.18-19.

Regarding the wash cycle and wash temperature, is met by the Somerville Roberts et al. teaching the composition upon contact with water at a concentration of 9.2 g/l and at a temperature of 20° C. forms a transparent wash liquor having (i) a turbidity of less than 500 nephelometric turbidity units; and (ii) a pH in the range of from 8 to 12. Preferably, the resultant wash liquor has a turbidity of less than 400, or less than 300, or from 10 to 300 nephelometric turbidity units. The turbidity of the wash liquor is typically measured using a H1 93703 microprocessor turbidity meter. A typical method for measuring the turbidity of the wash liquor is as follows: 9.2 g of composition is added to 1 litre of water in a beaker to form a solution. The solution is stirred for 5 minutes at 600 rpm at 20° C.  See the laundering process disclosed in col.3.  
Somerville Roberts et al. do not specifically teach the cationically charged fabric softening active is a substrate for the lipid esterase and is an ester quat as recited by claim 1.  Examiner notes that Applicant’s published specification [0040] defines the claimed fabric softener active comprises an active selected from the group comprising, diester quaternary ammonium compounds, dialkyl quaternary ammonium compounds, imidazolinium quaternary compounds, cationic starch, sucrose ester-based fabric care materials, and mixtures thereof.  Because Somerville Roberts et al. teach the same 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed method of laundering with a cationically charged ester quat fabric softening active substrate for the lipid esterase as recited by claim 1, with a reasonable expectation of success and similar results, because the laundering process of Somerville Roberts et al. suggests cleaning with a composition comprising the claimed lipid esterase, cationically charged fabric softening active (quaternary ammonium cationic surfactants) with methyl ester sulphonate and anionic detersive surfactant (liner alkyl benzene sulfonate) in a method of cleaning laundry in general.
Somerville Roberts et al. do not specifically teach drying the fabric before contact with the softening active.  Also, Somerville Roberts et al. do not teach lipid esterase is selected from E.C.3.1.1.1 or E.C. 3.1.1.74 with the claimed sequence substitutions T231R and N233R as recited by claim 1 and the pre-treatment of claim 19.  Examiner notes that Somerville-Roberts et al. suggest to one of ordinary skill that activity of the composition lasts for at least 5 to 20 minutes of the entire washing cycle.  See col.13,ln.39.    
Mizusawa et al. specifically teach in the abstract that the lipase is sorbed onto the dry fabric or fabric in laundering solutions.  This sorbed lipase is resistant to removal from the fabric after it has been soiled and needs laundering again and subsequent 
Specifically, Mizusawa et al. teach that lipase (from for example, Bacterial lipases are classically defined as glycerolesterhydrolases (EC 3.1.1.3) since they are polypeptides capable of cleaving ester bonds) are sorbed on fabric forms a fabric-lipase complex for oil stain removal. The lipase may be sorbed on fabric before or after an oil stain, and the lipase is active to hydrolyze an oil stain on dry fabric or fabric in laundering solutions. Thus, clearly anticipating the claimed sequential order of claim 1, step i and ii.  The sorbed lipase has enhanced stability to denaturation by surfactants and to heat deactivation, is resistant to removal from fabric during laundering, retains substantial activity after drying fabric at an elevated temperature, and retains activity during fabric storage or wear. Redeposition of oil and oil hydrolysis by-products during laundering of fabric is retarded by the lipase. See the abstract, col. 1,ln.33 and col.7,ln.55-67.  It is the Examiner’s position that the claimed amendment to drying the fabric before contact with the soil is clearly met by Mizusawa et al. in the abstract teaching that the lipase is sorbed onto the dry fabric or fabric in laundering solutions.  The sorbed lipase is resistant to removal from the fabric after it has been soiled and needs laundering again and subsequent drying at elevated temperatures.  See abstract.  Thus clearly teaching that the treatment with the lipase retains activity during repeated launderings and repeated drying cycles as well as fabric storage and repeated wear. See col.3,ln.10-20.

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed method of drying the fabric before contact with the softening active as recited by the instant claims, with a reasonable expectation of success because Somerville Roberts et al teach a similar process of regular fabric launderings in general and Mizusawa et al. specifically teach in the abstract that the lipase is sorbed onto the dry fabric or fabric in laundering solutions.  And that this sorbed lipase is resistant to removal from the fabric after it has been soiled and needs laundering again and subsequent drying at elevated temperatures.  Thus clearly guiding one of ordinary skill that the treatment with the lipase retains activity during repeated launderings and repeated drying cycles as well as fabric storage and repeated wear. See col.3,ln.10-20.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive the claimed lipid esterase with a reasonable expectation of success and similar results because lipid esterases are commonly known as glycerol 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Somerville Roberts et al. with the claimed step of pre-treatment as recited by claim 19, because pre-treating stains is commonly known and guide one of ordinary skill to pretreat a fabric with a lipid esterase based detergent to facilitate subsequent cleaning and oil removal from the fabric.  See abstract).  
Sommerville-Roberts et al. in col.18, ln.38.  teach blue, green, purple dyes but do not teach the specifically claimed triarylmethane hueing dye of the claim 1.  Also, Mizusawa et al. teach room temperature in the examples, however, Mizusawa et al. is silent as to the sequence substitutions of the lipid esterase as recited by claim 1 step i.  However, Examiner notes that Mizusawa et al. teaches in example 4 polycotton treated with commercially available LIPOLASE enzyme in Table 3, col.6, lines 25-30, Mizusawa et al. illustrate that the LIPOLASE is not effective at stain removal. Specifically, Mizusawa et al. teach the claimed steps i and ii, but do not teach the claimed wild type lipase from T. lanuginosus and having substitutions T231R and N233R and the claimed step iii wherein the lipase-fabric is laundered with a lipase detergent as required by claim 1. 
Lant et al. teach that the E.C.classification 3.1.1.3 as taught by Mizusawa et al. includes the tradenames LIPEX and is a variant of the LIPOLASE with the specifically 
Regarding the claimed amendment to the triarylmethane hueing dye, Lant et al. teach triphenylmethane hueing dyes on pgs. 6-8.  
It would have been nonetheless obvious to one of ordinary skill in the art, at the time the invention was made, to modify Somerville Roberts et al. with the lipid esterase in the lipase fabric of Mizusawa et al. or with a LIPEX lipase since Lant et al. teach the same modification in their claims.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Sommerville Roberts et al. and Mizusawa et al. with a method of laundering with a lipid esterase detergent comprising a LAS surfactant and sodium carbonate as required by the instant claim 1, with a reasonable expectation of success and similar results, because Lant et al. exemplify lipase containing detergents comprising a LAS surfactant and sodium carbonate in LIPOLASE based laundry detergents. 
Finally, it would have been nonetheless obvious to one of ordinary skill in the art, at the time the invention was made, to modify hueing dye of Sommerville Roberts et al. with a triarylmethane hueing dye as taught by Lant et al. because triphenylmethane fabric hueing dyes are commonly known in the laundry art in combination with Lipases.  
nd to last line) in general. 
Showell et al. exemplify that it is commonly known for a laundry detergent to comprise an LAS surfactant, PDMS suds suppressor, sodium bicarbonate builder and a lipid esterase.  See Example 4, formulations I and III teaching LAS surfactant, sodium carbonate, Lipase of the tradename LIPOLASE or LIPOMAX, and PDMS suds suppressors. See example 1 for sodium bicarbonate.  See also page 67, 25-26 for a definition of the lipase.  See page 68 for a definition of the silicone foam suppressor.  And see page 65,ln.3 and 34 for a definition of the LAS surfactant and Na carbonate builder.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sommerville Roberts et al. with a method of laundering with a lipid esterase detergent comprising a PDMS suds suppressor as required by the claim 1, with a reasonable expectation of success and similar results, because Showell et al. guide one of ordinary skill to include a PDMS suds suppressor in LIPOLASE based laundry detergents in general.
One of ordinary skill in the art is motivated to combine the teachings of Somerville Roberts et al. with that of Mizusawa et al., Lant et al. and Showell et al. since all 4 references are in the analogous art of treatment of fabrics with lipid esterases.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 11, 14-17 of copending Application No. 14/183, 626. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed method of laundering with a laundry detergent comprising a detersive surfactant and 2 lipid esterases, polydimethylsiloxane suds suppressor and sodium carbonate is not patentably distinct from the copending application claiming a similar method of laundering fabric with a detergent composition comprising an anionic surfactant and lipid esterases from EC 3.1.1.1 and 3.1.1.74.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764